 In the Matter Of INGRAM MANUFACTURINGCOMPANYandTEXTILEWORKERS ORGANIZING COMMITTEECases Nos. C-335 and R-234CERTIFICATION OF REPRESENTATIVESMay ^?5, 1938On March 11, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Elec-tion in the above-entitled proceeding.'On March 30, 1938, the Boardissued- an,Amen'dment to Direction of Election.2 ' On April-8, 1938;the Board issued a Supplemental Decision and Second Amendmentto Direction of Election.'On April 28, 1938, the Board issued a ThirdAmendment to Direction of Election.4The Direction of Election, asamended, directed that an election by secret ballot be conductedamong the production employees of Ingram Manufacturing Com-pany, Nashville, Tennessee, who were on the pay roll as of December18, 1937, excluding foremen, supervisory employees, and clerical em-ployees, and those employees who have since quit or been dischargedfor cause, and excluding also all workers in the Rug Department, todetermine whether or not they desire to be represented by TextileWorkers Organizing Committee, affiliated with the Committee forIndustrial Organization, for the purposes of collective bargaining.Pursuant to the Decision, Order, and Direction of Election,, asamended and supplemented, an election by secret ballot has been con-ducted under the direction and supervision of Charles N. Feidelson,theRegional Director for the Tenth Region (Atlanta, Georgia),among the eligible employees of Ingram Manufacturing Company.On May 10, 1938, the said Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued and duly served upon theparties an Intermediate Report on the election.No objections orexceptions to the Intermediate Report have been filed by any of theparties.15N L. R B 908.2 6 N L R B 2673 6 N. L R B 26746N L R.13 269429 430NATIONAL LABOR, RELATIONS BOARDAs to the balloting and its results, the Regional Director reportedas follows :Total number eligibleto vote------------------------------- 334Total number of ballotscast--------------------------------272Total numberof ballots cast for Textile Workers OrganizingCommittee -----------------------------------------------158Total number of ballotscast against Textile Workers Organ-izingCommittee-------------------------------------------89Total number of challengedballots---------------------------24Total number of void ballots---------------------------------1By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Textile Workers Organizing Committee,affiliated with the Committee for Industrial Organization, has beendesignated and selected by a majority of the production employees ofIngram Manufacturing Company, Nashville, Tennessee, excludingforemen, supervisory employees, clerical employees, and all workersin the Rug Department, as their representative for the purposes ofcollective bargaining, and that, pursuant to the provisions of Section9 (a) of the National Labor Relations Act, Textile Workers Organ-izing Committee is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates ofpay, wages, hours of employment, and other conditions of employment.